DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Final rejection (hereinafter “Response”) dated 06/24/2022.  Claim(s) 1 and 3-15 are presently pending.  Claim(s) 1, 4-7, and 10 is/are amended.  Claim(s) 2 is/have been cancelled.  Claim(s) 11-15 is/are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jameson Ma on 07/12/2022.
The application has been amended as follows: 
Claim 1: (Currently Amended)  A holding system for the dismantling of a blade wheel, the blade wheel comprising: 
- 	a disc, 
- 	a plurality of blades configured to be mounted circumferentially around the disc, the plurality of blades defining a plurality of inter-blade spaces, each of the inter-blade spaces being defined circumferentially between two adjacent blades of the plurality of blades, 
the holding system comprising a plurality of inserts, each of the inserts being configured to be inserted into each of the inter-blade spaces in a holding position so as to hold the relative position of the blades when the plurality of blades are dismantled from the disc, and wherein each of the inserts comprises at least one portion made of an aluminum-based alloy, and/or a polymer having a Shore A hardness 

This amendment is considered necessary by the Examiner in order to remove ambiguity within the claim and place the claim in condition for allowance, since the term “comprised” may be interpreted as being open-ended in scope (i.e. as meaning “containing, but not limited to”), whereas the phrase “between 75 and 100” represents a closed-ended range.  By the removal of the term “comprised”, it is made clear that the scope of hardness being claimed is limited to between 75 and 100. 

Response to Amendment
The rejection of claims 1 and 5 under 35 U.S.C. 102 as being anticipated by Lecuyer is withdrawn in light of the submitted amendment to the claims.

Claim Interpretation
Applicant(s) amendment to claims 4, 5, 7, and 10 provide sufficient structure such that these claims no longer invoke 35 U.S.C. 112(f).  Therefore, claims 4, 5, 7, and 10 are no longer being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claim(s) 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “wherein each of the inserts comprises at least one portion made of an aluminum-based alloy, and/or a polymer having a Shore A hardness comprised between 75 and 100” in lines 11-13, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  While Lecuyer discloses the structure of lines 1-10 of claim 1, Lecuyer fails to teach the claimed material composition and hardness properties, and, to the examiner’s best knowledge, it would not be obvious to one of ordinary skill in the art to modify Lecuyer according to Pan or another reference within the prior art to exhibit the claimed material composition and hardness properties.  Specifically, while Pan teaches an insert (42) wherein a portion (76) of the insert intended to contact the rotor disc (12) is made of soft polymer with hardness which overlaps the claimed range (see prior Non-Final Rejection of 01/18/2022), the inserts of Lecuyer and Pan operate in a different manner, with the inserts of Lecuyer being designed to be resiliently deformable in order to allow them to pass through the gap between the blade platform (40) of a seated blade and the disc (32) (see Fig. 4, Col. 4, ln 32-58, and Col. 5, ln 3-27), whereas the insert of Pan is designed to be seated within a rotor slot (14) in direct and continuous contact with the rotor slot (see Fig. 6), with the soft polymer portion of the insert being an attached portion which is intended to form a seal with the rotor slot and retain the insert within the rotor slot (see Col. 4, ln 59 – Col. 5, ln 11).  Without further teaching that the polymer material of Pan may achieve resilient deformation as is necessary in order for the inserts of Lecuyer to achieve their intended function, it would not be obvious to one of ordinary skill in the art to modify the inserts of Lecuyer to comprise the soft polymer material taught by Pan.   It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 8, the limitation “the dismantling method comprising the following steps: Step A: inserting a plurality of inserts of a holding system into the inter-blade spaces in a holding position so that the relative position of the blades is held; Step B: withdrawing the disc” in lines 5-9, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  While the above cited references disclose holding systems with inserts that meet the claimed structural limitations of claim 8, (see similar limitations discussed in re claim 1 above), none of the cited references describe a dismantling method comprising using positioning inserts prior to withdrawing the disc, as claimed.  Rather, prior art holding systems, such as those cited above, are often disclosed for use in installation or processing of blades rather than for dismantling.  It is thus concluded that, due to the limitation designated above, the claim language of claim 8 and all dependent claims is patentably distinct over prior art.
Regarding claim 11, the limitations “the first member being disposed against a first blade, and the second member being disposed against a second blade circumferentially adjacent to the first blade; and a wedge or a bevel, configured to be inserted between the first and second members so as to hold the insert between the first and second blades” in lines 13-17, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  In this specific feature, Kolvick was found to be closest to the claimed invention, however while Kolvick does disclose a holding system comprising a first member (112) disposed against a first blade (20a) and a second member (114) disposed against a second blade (20c), Kolvick does not teach that the second blade is circumferentially adjacent to the first blade, since the holding system of Kolvick is intended to engage blades which are not directly adjacent (see Kolvick, Fig. 3 and 7).  As far as the Examiner is aware, no other prior art teaches this limitation or provides teaching or motivation to alter Kolvick in order to produce the claimed configuration.  It is thus concluded that, due to the limitation designated above, the claim language of claim 11 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745